

113 SRES 382 IS: Stop Cloture Abuse Resolution
U.S. Senate
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 382IN THE SENATE OF THE UNITED STATESMarch 12, 2014Mr. Grassley (for himself, Mr. Coburn, Mr. Enzi, Mr. Coats, Mr. Paul, Mr. Cruz, Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Hatch, Mr. Sessions, Mr. Flake, Mr. Risch, Mr. Inhofe, Mrs. Fischer, Mr. Lee, Mr. Toomey, Mr. Blunt, Mr. Burr, Mr. Vitter, Mr. Thune, Mr. Chambliss, Mr. Isakson, Mr. Scott, Mr. Roberts, Mr. Barrasso, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONTo amend the Standing Rules of the Senate
		  to modify the provision relating to timing for filing of cloture motions.1.Short titleThis resolution may be cited as the Stop Cloture Abuse Resolution.2.Time pre-clotureParagraph 2 of
			 rule XXII of the Standing Rules of the Senate is amended in the first
			 undesignated subparagraph—(1)by inserting
			 after the end of the 24-hour period beginning at the time the Senate
			 proceeds to consideration of a measure, motion, or other matter after at any
			 time; and(2)by striking
			 any measure and inserting the measure.